Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-effective Amendment No. 1 to the Registration Statement on Form S-1 of Commonwealth Income & Growth Fund VII of our report dated March 30, 2010 relating to the December 31, 2009 financial statement of Commonwealth Income & Growth Fund VII, which appears in the Prospectus, which is a part of this Post-effective Amendment No. 1 to the Registration Statement, and to the reference to us under the heading "Experts" in such Prospectus. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania June 2, 2010
